[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 05-16294                   MARCH 20, 2006
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                      ________________________

                 D. C. Docket No. 01-03084-CV-GET-1

CASCADE CROSSING II, LLC,

                                        Plaintiff-Appellee,

                                 versus

RADIOSHACK CORPORATION,
f.k.a. Tandy Corporation,

                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________


                            (March 20, 2006)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      This is the second time we have considered an appeal of this case. In the

first appeal, Cascade Crossing II, LLC (“Cascade Crossing”) appealed the district

court’s ruling on waiver only. A panel of our court reversed the district court’s

ruling on waiver, and declared that Cascade Crossing was the only prevailing

party and was therefore entitled to an award of attorneys’ fees. The case was

remanded to the district court for a determination of the amount of past due rent

and attorneys’ fees to be paid by Radioshack Corporation (“Radioshack”).

      On remand, the parties agreed on the amount of past due rent and interest

but could not agree on the amount of attorneys’ fees. Cascade Crossing argued

that the full amount of attorneys’ fees it sought should be awarded, but

Radioshack argued that the fee award should be capped by the percentages set

forth in O.C.G.A. § 13-1-11. The district court ruled that O.C.G.A. § 13-1-11 did

not apply, and Cascade Crossing was awarded the full amount of attorneys’ fees

($282,924.53) incurred in this litigation. Radioshack then perfected this appeal.

      We review a district court’s interpretation and application of a statute de

novo. United States v. Ortega-Torres, 174 F.3d 1199, 2000 (11th Cir. 1999)

(citation omitted).

      Although Radioshack does not dispute that an award of attorneys’ fees to

Cascade Crossing under Section 31 of the Radioshack lease was proper, it argues

                                         2
that the district court erred in awarding Cascade Crossing the full amount of its

attorneys’ fees accrued during the litigation. More specifically, Cascade Crossing

argues that the award of attorneys’ fees should have been calculated pursuant to

O.C.G.A. § 13-1-11(a)(2), which caps such attorney fee awards at 15% of the first

$500.00 of past due rent and interest owed, and 10% of the remaining past due

rent and interest.

      From the district court’s brief mention of this issue, it is impossible for us to

discern the correctness of the court’s ruling. In its order of August 12, 2005, the

district court found that “the limits contained in O.C.G.A. § 13-1-11 are

inapplicable to plaintiff’s claim for attorney’s fees.” (R. Vol. 5 Doc. 105 at 2.)

The court gave no reason for this finding. Moreover, in open court proceedings,

which occurred on August 10, 2005, the court stated in a conclusory manner:

“[i]nsofar as the defendant relies on Georgia Code 13-1-11, I have concluded that

that code section is not applicable to the plaintiff’s claim and that the defendant

cannot assert that by way of limitation of what the plaintiff has claimed.” (R. Vol.

7 Tr. At 2.)

      Because the court did not state the basis of its ruling that O.C.G.A. § 13-1-

11 does not apply, we are unable to grant meaningful review to the parties in this

appeal. We can only speculate as to why the district court made such a ruling.

                                          3
Accordingly, we vacate the district court’s order and remand this case to the

district court with directions that the court state with specificity why O.C.G.A. §

13-1-11 should not apply to this case and support its ruling with appropriate legal

authority, if any.

      VACATED and REMANDED.




                                          4